DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/US2018/055153 filed 10/10/2018. PCT/US2018/055153 claims priority to 62/570,313 filed 10/10/2017.

Status of Claims
Claims 1-25 and 27 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I and the species of cultured celery juice as the hygroscopic ingredient in the reply filed on July 18 2022 is acknowledged.
In terms of prior art examination and searches, the scope of the hygroscopic ingredient has been expanded to include ingredients capable of going into solution with water (i.e. hygroscopic) such as pH adjusting agents such as hydroxide bases (NaOH), bicarbonate salts, as per the cited prior art.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Oct 8 2019 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-22, 25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/225683A1.
Claim 1 is a process of producing an antimicrobial powder, the process comprising the steps of 
combining a hygroscopic ingredient and a low molecular weight antimicrobial organic acid (vinegar/acetic acid/acetate) in an aqueous solution to obtain a liquid slurry composition and 
drying the liquid slurry composition to produce an antimicrobial powder.
Claim 15 is drawn to a similar process but further limits the invention to wherein the low molecular weight antimicrobial organic acid is present in both anhydrous and hydrate forms in a ratio of between 1: 5 to 5: 1 parts w/w anhydrous form to hydrate form.
In terms of claim interpretation, a broad and reasonable interpretation of a low molecular weight antimicrobial organic acid would be vinegar, acetic acid, acetate salts in solution, etc. (for example see paragraphs 11, 14-16, etc. of the specification).  See also paragraph 7 of US Pub 683 that discloses vinegar to be acetate based.  
In terms of claim interpretation, a broad and reasonable interpretation of a hygroscopic ingredient would be one that goes into solution with water. While the specification defines hygroscopic ingredients as being cultured celery juice (dried, concentrate, juice solids), see for example paragraphs 41 and 45, etc., hygroscopic ingredients could also reasonably interpreted to include those capable of going into solution, which would also include pH buffers such as hydroxides, bicarbonates, etc. as well as the claimed low molecular weight antimicrobial organic acids, such as vinegars, acetic acid, etc. 
Regarding claims 1 and 15 and the claimed process of producing an antimicrobial powder, US Pub 683 discloses a process of producing an antimicrobial powder, starting at paragraph 18.
Regarding claims 1 and 15, US Pub 683 discloses a process of producing a powdered vinegar comprising: 
Adjusting the pH of a first liquid vinegar (a low molecular weight organic acid) to a value within the range of 5.5 to 7.0 (preferably 6.0 to 7.0) to produce a neutral vinegar and drying said neutralized vinegar, see paragraphs 24-25. 
Regarding claims 1 and 15, US Pub 683 discloses adjustment of pH with a number of neutralizing agents such as sodium hydroxide, potassium hydroxide, sodium bicarbonate potassium bicarbonate and mixtures thereof, see paragraph 35. As noted above, these pH adjusting ingredients known to go into solution are reasonably interpreted as hygroscopic ingredients.
Regarding claims 1 and 15, US Pub 683 describes the process as producing a stable, free flowing powder (vinegar), used as a food preservative, where it is dried to a very low water content, see paragraphs 18-19.
With regard to the limitation of claim 15, wherein the low molecular weight antimicrobial organic acid is present in both anhydrous and hydrate forms in a ratio of between 1: 5 to 5: 1 parts w/w anhydrous form to hydrate form, while such limitation is not necessarily disclosed in US Pub 683, because the claimed process is taught by the cited prior art, such limitation regarding the anhydrous and hydrate forms limitations would necessarily be present in the cited prior art.
Regarding claims 2 and 16 and the limitation of a weight ratio of 1:100 to 100:100 w/w hygroscopic solids to organic solids, US Pub 683 discloses a spray dried powder of neutralized vinegar (sodium acetate) is then sprayed (combined) with liquid vinegar of 28.9 wt.% dry solids (a hygroscopic ingredient which is liquid) at a ratio of 83% neutralized vinegar powder to 17% liquid vinegar, see paragraph 69.
Regarding claims 3 and 17 where the antimicrobial powder is less than 91% of a carrier, US Pub 683 discloses an embodiment the total combination of vinegar derived free and neutralized acids represents at least 50%, see paragraph 57.
Claim 4 is directed to the process of claim 1, wherein prior to the step of drying the liquid slurry composition, the process comprises the steps of adjusting the pH of the liquid slurry composition to between about 4.0 and 10.0, and heating the liquid slurry composition at a temperature between about 40°F and about 180°F, wherein during the heating step the temperature is maintained until the liquid slurry composition has a dissolved percent organic acid solids in the range of about 5% to 70%.
Regarding claim 4, US Pub 683 discloses a need for its low molecular weight organic acid (vinegar) to be dried to a low water content (see paragraphs 19 and 24), where the pH is to be adjust from 5.5 to 7.0 and 6.0 to 7.0 (see paragraph 24); the levels and hydration state of neutralized acids (vinegar) has water contents of various ranges 4-35 wt.%, more preferably 9-32 wt.%, or 4-20 wt.%, more particularly of 5-15 wt.% and even more particularly of 6-12 wt.% see paragraph 62. 
Regarding claim 5, US Pub 683 discloses a pH of 6.0 to 7.0  achieved with its pH adjusting ingredients added to vinegar (see paragraphs 24-25 and 35).  
Regarding claims 6 and 19, US Pub 683 discloses its composition comprises NaOH and vinegar (which has the acetate), when combined results in a sodium acetate salt, see paragraphs 24-25 and 35. See also paragraph 69.
Regarding claims 7-8 and 21-22 and the limitation of a hygroscopic ingredient such as those derived from various fruits including apple, i.e., cultured, or fermented, US Pub 683 discloses various fruit vinegars including apple cider vinegar, see paragraph 28.  Fruit vinegars (such as apple cider vinegar) are known to be fermented, i.e. cultured from fruit sources, thus the fruit (apple) vinegars of US Pub 683 teach the cultured limitation of claim 8.  
With regard to the limitation of claim 11, wherein the low molecular weight antimicrobial organic acid is present in both anhydrous and hydrate forms in a ratio of between 1: 5 to 5: 1 parts w/w anhydrous form to hydrate form, while such limitation is not necessarily disclosed in US Pub 683, because the claimed process is taught by the cited prior art, such limitation regarding the anhydrous and hydrate forms limitations would necessarily be present in the cited prior art.
With regard to the limitations of claims 12 and 20, wherein the neutralized vinegar is sodium acetate and is present in the antimicrobial powder in a glassy-crystal phase of both anhydrous and tri-hydrate forms in a ratio of about 1 :5 to 5: 1 parts w/w anhydrous form to tri-hydrate form, while such limitation is not necessarily disclosed in US Pub 683, because the claimed process is taught by the cited prior art, such limitation regarding the anhydrous and hydrate forms limitations would necessarily be present in the cited prior art.
Regarding claim 25 and the limitation of producing a foodstuff or beverage via combination of the powder with edible/potable ingredients, US Pub 683 discloses the use of its powdered vinegar product to preserve a meat product, a combination of the powder with edible or potable ingredients, see paragraphs 65 and 67.
Claim 27 is directed to the process of producing a foodstuff or beverage comprising an edible or potable ingredient and the antimicrobial powder of claim 15, wherein the antimicrobial powder is contained in an amount of between about 0.1 % to about 5% by weight of the edible or potable ingredient. Regarding claim 27, US Pub 683 discloses wherein the powdered vinegar is combined with the one or more other edible or potable ingredients in an amount of 0.1-5% by weight of the foodstuff or the beverage, see claim 26.
Accordingly, the claimed invention is anticipated by the cited prior art. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/225683A1, in view of King et al. Journal of Food Protection, Vol. 78, No. 5, 2015, Pages 946–953.
The teachings of US 2015/225683A1. are as applied supra (see 35 U.S.C. 102 rejection), and are herein incorporated by reference in their entirety.  For the same reasons they are anticipated as discussed supra, Claims 1-8, 11-22, 25 and 27 are also prima facie obvious. As detailed below, the both US Pub 683 and King are directed to the field preserving foods for safe consumption, thus supporting the rationale to combine them. 
Regarding claims 9 and 23 and the limitation of a sodium acetate (vinegar) and cultured celery juice (hygroscopic ingredient), King discloses combinations of celery juice (a source of nitrates) in combination with vinegar organic acids, see Table 2. 
Regarding claim 10 and the packaging of the antimicrobial powder in a container, it is noted that King discloses the use of packaging, see abstract. While King does not necessarily explicitly recite packaging of an antimicrobial powder, the use of packaging to store compositions is known to one of ordinary skill in the art, and the teaching of packaging by King would render claim 10 obvious. 
Claim 24 is directed to the process of claim 15, wherein the antimicrobial powder is packaged in a container, and the packaged antimicrobial powder includes less than about 91 % of a carrier.
Regarding claim 24 and the packaging of powder in a container, it is noted that King discloses the use of packaging, see abstract. While King does not necessarily explicitly recite packaging of an antimicrobial powder, the use of packaging to store compositions is known to one of ordinary skill in the art, and the teaching of packaging by King would render claim 24 obvious. 
Regarding claim 24 where the antimicrobial powder is less than 91% of a carrier, US Pub 683 discloses an embodiment the total combination of vinegar derived free and neutralized acids represents at least 50%, see paragraph 57.
Regarding the obviousness rejection and a rationale to combine cited prior art, it is noted that US Pub 683 discloses the need for processing of meat for human consumption aims to provide processed meat products that combine an appealing appearance and flavor with microbial safety and prolonged shelf-life, see paragraph 2.
Similar to US Pub 683 and the need to preserve process meats for consumption, King is similarly directed to the field of preserving deli-style turkey breast with antimicrobials, see title.  Table 2 of King discloses combinations of nitrates as claimed in combination with vinegar. 
Accordingly the KSR rationale to support a finding of obviousness are the combination of prior art elements according to known methods to yield predictable results (the preservation of deli style/processed meats with antimicrobials such as powdered vinegar and nitrates as per US Pub 683 and King). 
Therefore, the claimed invention is prima facie obvious.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629